Colt, J.
The finding of the jury in favor of' the defendant renders it unnecessary to inquire into the accuracy of the several rulings which related to the damages that were to be assessed only in the event of a verdict for the plaintiff.
The defendant, in his examination as a witness, was properly permitted to testify to what was said to him by the plaintiff, as a part of one of the conversations deemed material by the plaintiff, a portion of which he had testified to; upon the familiar principle, that, when a part of a conversation or admission is introduced, the other side may prove all that was said.
The plaintiff cannot in this action recover for the fraud or false representations, if any, of the defendant, or for a conversion or unlawful detention of his property under the claim of a lien for advances. The action is upon a contract.
The jury found for the defendant, under instructions that the burden was upon the plaintiff to prove the contract substantially as stated in his declaration, and if he failed the defendant would be entitled to a verdict. They also stated, in answer to the court, that they found the contract as claimed by the defendant. These findings render it unnecessary to consider the further instructions given, or those asxed by the plaintiff.

Exceptions overruled.